



Exhibit 10.35




exh1035billpappassign_image1.gif [exh1035billpappassign_image1.gif]
CONFIDENTIAL


August 13, 2019




Bill Pappas
[address redacted] 


Dear Bill,


I am pleased to offer you the following sign-on payments in connection with the
beginning of your employment with MetLife Group, Inc. in the position of
Executive Vice President, Global Technology and Operations, subject to the
approval of MetLife, Inc.’s Compensation Committee and Board of Directors.


Sign-On Payments


Based on the information you provided us, we understand you will forfeit certain
compensation awards from your current employer if you accept employment with us.
With the understanding you will be joining MetLife towards the end of the 2019
performance year and, as a result will not be considered for MetLife incentive
compensation awards for this performance year, and other considerations, I will
recommend to MetLife’s Compensation Committee and Board of Directors that you be
offered the following one-time cash payments, subject to appropriate
verification of loss/forfeiture and your beginning of employment with MetLife:
 
•
$1,900,000, payable to you in December 2019 to address your long-term incentives
that would have vested in 2020.



•
$300,000, payable to you in December 2019, in light of your transition to New
York.



•
$1,800,000, payable to you in March 2020, to address forfeited 2019 cash
incentives.



Each of these cash sign-on payments will be paid to you in a lump sum less
applicable taxes and other required withholding. Payments will be made to you
only if you maintain continuous employment and satisfactory performance (as
determined in MetLife’s sole discretion) through each payable date. To the
extent your current employer pays or credits you for any amounts that these
grants or payments are intended to cover, MetLife will reduce the payment. In
each case of the above cash sign-on payments, in the event that you voluntarily
terminate your employment for any reason whatsoever, or your employment is
terminated for cause, within 24 months following each payable date, you must
repay the full amount of each payment to MetLife to the extent permissible under
law. You may not defer these payments. Termination for “cause” is defined under
the MetLife, Inc. 2015 Stock and Incentive Compensation Plan.


1



--------------------------------------------------------------------------------









Other Terms


This is not an employment contract, and does not represent a guarantee of
continued employment for any period of time. Employment at MetLife is
“employment at will,” which means that either you or MetLife may terminate the
relationship at any time with or without cause or notice. For the avoidance of
doubt, this letter supersedes any and all other correspondence or oral
statements previously provided to you on the subject of sign-on payments from
MetLife, and such other correspondence or statements are hereby null and void
and of no further effect.




Sincerely,     
I accept this offer.    
 
Bill Pappas_____
/s/ Michel A. Khalaf______
Name (printed)
Michel A. Khalaf
 
President and Chief Executive Officer
 
 
 8/14/2019________________
 
Date
 
 
 
/s/ Bill Pappas______________
 
(Signature)





2